Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.
Response to Arguments
Applicant's arguments filed on 03/01/2017 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
Drawing Objections: 
The drawings stand objected to under 37 CFR 1.83(a). Applicant has submitted one (1) sheet of corrected formal drawings to address the Examiner's requested changes.

    PNG
    media_image1.png
    314
    578
    media_image1.png
    Greyscale

Accordingly, Applicant respectfully submits that this objection has been obviated and/or rendered moot. Reconsideration and withdrawal of the objection is respectfully requested.

Rejections under 35 US.C 102 & 103:
	As clearly shown in Fig. 1 and paras. [0045] and [0051] of Morinaga, each of the alleged touch wires 15 is connected to a corresponding one of the alleged touch sensing electrodes 14 via contact holes 23. i.e., there is no “dummy” touch wire as defined in claim 1.

Morinaga does not teach or suggest a dummy touch wire not connected to the alleged touch sensing electrodes 15 to prevent unevenness of the display and reduce the color shift at a large-viewing angle. Therefore, it would not have been obvious to modify the device of Morinaga to include the dummy touch wires. 

Accordingly, Morinaga fails to teach or suggest the features "the touch wires comprise at least one dummy touch wire not connected to the touch sensing electrodes”, as claimed in the claim 1.
Examiner’s responses to Applicants’ ONLY arguments are follows:
Drawing Objections: 
Examiner respectfully disagrees since applicant picked any touch wires 210 to be dummy touch wire 210a not connected to the touch sensing electrodes 205 (according to the amended drawing 3 submitted in Replacement Sheet).  However, applicants also need to give the arrangement of data lines, touch wires, dummy touch wire, and touch sensing electrodes cited in claims 1-18, such as:
“a transistor (TFT) substrate disposed under the color filter substrate and comprising a plurality of touch sensing electrodes, a plurality of touch wires and a plurality of data lines, wherein the touch wires and date lines are disposed in parallel with each other in a same layer and the touch wires comprise at least one dummy touch wire not connected to the touch sensing electrodes, wherein each of the plurality of touch wires is disposed between adjacent two of the plurality of data lines in a second cycle different from the first cycle” (claim 1 and 9),
“wherein the second cycle is not a multiple of 3” (claims 3, 13),
“wherein the second cycle is a multiple of 2” (claims 4 and 14),
“wherein the second cycle is a multiple of 5” (claims 5, 15),
“a plurality of fourth filters corresponding to a plurality of fourth sub-pixels, wherein the first cycle is 4, and the plurality of first filters, the plurality of second filters, the plurality of third filters, and the plurality of fourth filters are respectively red (R), green (G), blue (B), and white (W), while the second cycle is not a multiple of 4” (claims 6 and 16).

Rejections under 35 US.C 102 & 103:
Examiner respectfully disagrees. 
Applicants choose any touch wires 210 to be dummy touch wire 210a not connected to the touch sensing electrodes 205 (according to the amended drawing 3 submitted in Replacement Sheet).  The amended Fig. 3 below of the instant application similar to Fig. 1 of Morinaga, in which examiner chooses touch wires 5 to be connected to touch sensing electrodes [touch electrodes 14] via contact hole 23, and the dummy touch wirings are touch wires 5  to be not connected to touch sensing electrodes 14.


    PNG
    media_image1.png
    314
    578
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    336
    301
    media_image2.png
    Greyscale

Furthermore, Morinaga does not teach or suggest a dummy touch wire not connected to the alleged touch sensing electrodes 14 to prevent unevenness of the display and reduce the color shift at a large-viewing angle.  However, claims also did not cite  the operation or function “a dummy touch wire not connected to the alleged touch sensing electrodes to prevent unevenness of the display and reduce the color shift at a large-viewing angle”.  However, Morinaga discloses the same  structures of "the touch wires comprise at least one dummy touch wire not connected to the touch sensing electrodes”, which may have the same operation or function as “to prevent unevenness of the display and reduce the color shift at a large-viewing angle”.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871